PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Loppnow & Chapa [Knowles]
P.O. Box 7588
Libertyville, IL 60048

In re Application of: Vahid Naderyan
Serial No.: 17037959         
Filed: September 30, 2020
Docket: K-0428-US
Title: SUB-MINIATURE MICROPHONE
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition filed on 16 June 2022, pursuant to 37 CFR § 1.181 to withdraw the finality of the Office Action issued May 25, 2022.

Petitioner alleged the final Office Action did not answer all material traversed in accordance with MPEP §  707.07(f). 

Petitioner seeks the withdrawal of the finality of the Office Action of May 25, 2022.

DECISION

A review of the file record shows that subsequent to the filing of the petition, a Pre-Brief Appeal Conference decision was issued on July 6, 2022. The decision indicates that it is an “Allowable application”, the rejection is withdrawn, and a Notice of Allowance will be mailed.  Therefore, the petition to withdraw finality is DISMISSED AS MOOT.

Any inquiry concerning this decision should be directed to Haixia Du, Quality Assurance Specialist,  at (571) 270-5646. 


/Haixia Du/
Haixia Du, Quality Assurance Specialist
Technology Center 2600
Communications